UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 11-4362


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

MICHAEL LACY BLACKMON,

                Defendant - Appellant.



Appeal from the United States District Court for the Middle
District of North Carolina, at Greensboro. Thomas D. Schroeder,
District Judge. (1:10-cr-00332-TDS-18)


Submitted:   January 26, 2012             Decided:   February 1, 2012


Before SHEDD, DUNCAN, and DAVIS, Circuit Judges.


Affirmed in part, vacated in part, and remanded by unpublished
per curiam opinion.


Neal G. Rosensweig, NEAL GARY ROSENSWEIG, P.A., Hollywood,
Florida, for Appellant.   Sandra Jane Hairston, Assistant United
States Attorney, Greensboro, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Michael Lacy Blackmon appeals his conviction and 112-

month sentence after pleading guilty to conspiracy to distribute

100 kilograms or more of marijuana, in violation of 21 U.S.C.A.

§§ 846, 841(b)(1)(A) (West 1999 & Supp. 2011).                 At sentencing,

Blackmon   was     designated       as    a   career    offender    under     U.S.

Sentencing Guidelines Manual § 4B1.1 (2010) based on two prior

North   Carolina    state    convictions.         On    appeal,     counsel    for

Blackmon filed a brief pursuant to Anders v. California, 386
U.S. 738 (1967), asserting that there are no meritorious issues

for review.      Blackmon was informed of his right to file a pro se

supplemental brief, but has not done so.

           On December 23, 2011, the court ordered the parties to

file    supplemental       briefs        addressing     potential     error     in

Blackmon’s designation as a career offender.                 The parties did

not file supplemental briefs but instead filed a joint motion to

remand for resentencing in light of United States v. Simmons,

649 F.3d 237 (4th Cir. 2011) (en banc).                    For the following

reasons, we affirm Blackmon’s conviction, vacate his sentence,

and remand for resentencing.

           Because Blackmon did not seek to withdraw his guilty

plea in the district court or otherwise preserve any alleged

error   under    Federal    Rule    of    Criminal     Procedure    11(b)(1)    by

timely objection, review of his plea is for plain error.                    United

                                          2
States v. Martinez, 277 F.3d 517 (4th Cir. 2002).                     To establish

plain    error,    Blackmon       “must   show:        (1)   an   error    was   made;

(2) the error is plain; and (3) the error affects substantial

rights.”     United States v. Massenburg, 564 F.3d 337, 342-43 (4th

Cir.    2009).      The    district   court     found    Blackmon     competent     to

plead guilty and that his plea was knowing and voluntary.                          The

court further found a factual basis for the plea.                             After a

thorough    review    of    the    plea   colloquy,      we     conclude    that    the

district court complied with Rule 11 in accepting Blackmon’s

plea.    We therefore affirm the conviction.

            Turning to Blackmon’s sentence, this court’s review is

for both procedural and substantive reasonableness, applying the

abuse-of-discretion standard.              Gall v. United States, 552 U.S.
38, 51 (2007).            First, the court must determine whether the

district      court       correctly       calculated         Blackmon’s     advisory

Guidelines       range,    considered     the     18   U.S.C.     § 3553(a)      (2006)

factors, analyzed the arguments presented by the parties, and

sufficiently explained the selected sentence.                     United States v.

Carter, 564 F.3d 325, 330 (4th Cir. 2009).                        The parties have

filed a joint motion to remand for resentencing, asserting that

Blackmon no longer qualifies as a career offender under Simmons

and that the applicable Guidelines range was thus improperly

calculated.       We find the parties’ position to be well taken and

we therefore grant the motion.

                                           3
           Accordingly,     we    affirm    the   conviction,     vacate      the

sentence, and remand for resentencing.            The court requires that

counsel inform Blackmon, in writing, of the right to petition

the Supreme Court of the United States for further review.                    If

Blackmon so requests but counsel believes any such petition to

be   frivolous,   counsel   may    move    in   this    court   for   leave    to

withdraw from representation.         Counsel’s motion must state that

a copy thereof was served on Blackmon.                 We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would

not aid the decisional process.

                                                           AFFIRMED IN PART,
                                                            VACATED IN PART,
                                                                AND REMANDED




                                      4